Van Dusen, J.,
dissenting. — As I understand Williams’s Estate, 236 Pa. 259, jurisdiction in the Orphans’ Court may arise out of ostensible ownership by the decedent at his death — saving the right of adverse claimants to a jury trial.
At the death of the decedent, the assignment of the building association stock had not been served on the association, and the sheriff’s sale had not turned land into money. There existed a right, apparently that of the decedent, to have the stock applied to his mortgage, and if it was not, to have it paid to him. On this right fasten the liens of the junior judgment creditor, and of the assignee, who later produced his assignment. The genuineness of the assignment was disputed. If there is jurisdiction of the subject-matter by reason of apparent ownership in the decedent, it is not ousted by the fact that one of the claimants, who sought the judgment of the court and asked no jury trial, sets up an adverse ownership in himself.
Stearne, J., did not sit.